Exhibit SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of May 16, 2008 (the “Agreement”) is entered into among Great Plains Energy Incorporated, a Missouri corporation (the “Borrower”), the Lenders party hereto and Bank of America, N.A., as Administrative Agent.All capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in the Credit Agreement (as defined below). RECITALS WHEREAS, the Borrower, the Lenders, JPMorgan Chase Bank, N.A., as Syndication Agent and Bank of America, N.A., as Administrative Agent entered into that certain Credit Agreement dated as of May 11, 2006 (as amended or modified from time to time, the “Credit Agreement”); WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement as set forth below; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Amendments.The Credit Agreement is hereby amended as follows: (a)Section 6.5 of the Credit Agreement is hereby amended to add the following proviso at the end thereof to read as follows: ; provided that, notwithstanding the foregoing, the Borrower may dissolve Custom Energy Holdings, L.L.C., Innovative Energy Consultants Inc., and KLT Energy Services Inc. or may merge one or more of said Subsidiaries into one or more Wholly-Owned Subsidiaries of the Borrower following the sale of Strategic Energy, L.L.C. to Direct Energy Services, LLC. (b)Section 6.11 of the Credit Agreement is hereby amended by adding a new subsection (v) after subsection (iv) thereof to read as follows: (v)The Borrower may sell Strategic Energy, L.L.C. to Direct Energy Services, LLC pursuant to terms of that certain purchase agreement dated as of April 1, 2008 by and among the Borrower, Custom Energy Holdings L.L.C., Strategic Energy, L.L.C. and Direct Energy Services, LLC. (c)Section 6.11 of the Credit Agreement is hereby amended by restating clause (b) in the final paragraph thereof to read as follows: (b) transactions permitted by clauses (i) through (v) above, 2.Conditions Precedent.This Agreement shall be effective upon receipt by the Administrative Agent of counterparts of this Agreement duly executed by the Borrower, the Administrative Agent and the Required Lenders. 3.Miscellaneous. (a)Except as herein specifically agreed, the Credit Agreement, and the obligations of the Borrower thereunder and under the other Loan Documents, are hereby ratified and confirmed and shall remain in full force and effect according to their terms. (b)The Borrower hereby represents and warrants as follows: (i)The Borrower has taken all necessary action to authorize the execution, delivery and performance of this Agreement. (ii)This Agreement has been duly executed and delivered by the Borrower and constitutes the Borrower’s legal, valid and binding obligations, enforceable in accordance with its terms, except as such enforceability may be subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer, moratorium or similar laws affecting creditors’ rights generally and (ii) general principles of equity (regardless of whether such enforceability is considered in a proceeding at law or in equity). (iii)No consent, approval, authorization or order of, or filing, registration or qualification with, any court or governmental authority or third party is required in connection with the execution, delivery or performance by the Borrower of this Agreement. (c)The Borrower represents and warrants to the Lenders that (i) the representations and warranties of the Borrower set forth in Article V of the Credit Agreement are true and correct as of the date hereof with the same effect as if made on and as of the date hereof, except to the extent such representations and warranties expressly relate solely to an earlier date and (ii) no event has occurred and is continuing which constitutes a Default or an Unmatured Default. (d)This Agreement may be executed in any number of counterparts, each of which when so executed and delivered shall be an original, but all of which shall constitute one and the same instrument.Delivery of an executed counterpart of this Agreement by telecopy shall be effective as an original and shall constitute a representation that an executed original shall be delivered. (e)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. [remainder of page intentionally left blank] 2 Each of the parties hereto has caused a counterpart of this Agreement to be duly executed and delivered as of the date first above written. BORROWER: GREAT PLAINS ENERGY INCORPORATED a Missouri corporation By:/s/ Terry Bassham Name: Terry Bassham Title: Executive Vice President – Finance and Strategic Development and CFO LENDERS: BANK OF AMERICA, N.A. individually in its capacity as a Lender and in its capacity as Administrative Agent By:/s/ P. Martin Name: Patrick Martin Title: Vice President JPMORGAN CHASE BANK, N.A. By:/s/ Nancy R. Barwig Name:Nancy R. Barwig Title: Vice President BNP PARIBAS By:/s/ Denis P. O’Meara Name:Denis O’Meara Title:Managing Director By:/s/ M Khatri Name:Manoj Khatri Title:Vice President THE BANK OF TOKYO-MITSUBISHI UFJ, LIMITED, CHICAGO BRANCH By:/s/ Chi-Cheng Chen Name:Chi-Cheng Chen Title:Authorized Signatory WACHOVIA BANK By:/s/ L. S. Phillips Name: Leanne S. Phillips Title:Director SECOND AMENDMENT AGREEMENT GREAT PLAINS ENERGY INCORPORATED BANK OF NEW YORK By: Name: Title: KEY BANK NATIONAL ASSOCIATION By:/s/ Keven D. Smith Name:Keven D. Smith Title:Senior Vice President THE BANK OF NOVA SCOTIA By:/s/ Thane Rattew Name:Thane Rattew Title:Managing Director UMB BANK, N.A. By:/s/ Robert P. Elbert Name:Robert P. Elbert Title:Senior Vice President COMMERCE BANK, N.A. By:/s/ R. David Emley, Jr. Name: R. David Emley, Jr. Title:Vice President SECOND AMENDMENT AGREEMENT GREAT PLAINS ENERGY INCORPORATED
